DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims
Applicant’s response filed on 12/9/2021 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 9/10/2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. 
Claims 1-20 are pending are the subject of the present Official action. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/9/2021 was received.  The submission was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application EP18305971.6, PRO62/768,731, PCT/EP2019/069280 and CON 17/050,911 filed on 7/17/2018, 11/16/2018, 7/17/2019 and 10/27/2020, respectively, under 35 U.S.C 119(e) or under 35 U.S.C 120, 121 or 365(c) is acknowledged. 
Accordingly, the effective priority date of the instant application is granted as 11/16/2018.

Statement on Claim Interpretation
Taking the broadest reasonable interpretation consistent with the specification, applicant’s use of the term “anti-AAV antibody” applies any type of immunoglobulin (IgG) serum antibody. Furthermore, it is noted that applicant’s description of a reduction of neutralizing anti-AAV antibodies along with an increase in cell transduction as recited in dependent claims 4-6 and 17-18 are considered functional limitations which do not carry patentable weight, see MPEP 2173.05(g). A claim term is considered functional when it recited a feature “by what it does rather than by what it is”. In the aforementioned case, an increase in IdeS expression would necessarily lead to a reduction of neutralizing anti-AAV antibodies since IdeS degrades IgG, which in turn would increase cell transduction of the AAV vector. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kjellman et al. US 2018/0037962, published 2/8/2018 (hereinafter Kjellman, reference of record) in view of Boutin et al. "Prevalence of serum IgG and neutralizing factors against adeno-associated virus (AAV) types 1, 2, 5, 6, 8, and 9 in the healthy population: implications for gene therapy using AAV vectors." Human gene therapy 21.6 (2010): 704-712 (hereinafter Boutin, reference of record) and Meliani et al. "Determination of anti-adeno-associated virus vector neutralizing antibody titer with an in vitro reporter system." Human gene therapy methods 26.2 (2015): 45-53 (hereinafter Meliani, reference of record). This rejection is repeated for the same reasons as outlined in the office action mailed 9/10/2021. A reply to applicant’s traversal is found below. 
Kjellman describes a method for treating a disease comprising administering an immunoglobulin G degrading enzyme of S. pyogenes (IdeS; corresponding to elected SEQ ID NO: 4, sequence search results shown below) in a prophylactically or therapeutically effective amount followed by viral vector gene therapy (Kjellman, para 2, 31-34 and claim 11). 

    PNG
    media_image1.png
    139
    477
    media_image1.png
    Greyscale

Kjellman identified IdeS as an extracellular cysteine protease which has an “extraordinarily high” degree of substrate specificity, with its only identified substrate being immunoglobulin (IgG) (Kjellman, para 2). Kjellman describes embodiments wherein the administration of IdeS may serve to improve the efficacy of a viral vector gene therapy by decreasing and neutralizing IgG antibodies that would limit the effectiveness of the viral vector gene therapy (Kjellman, para 31-34). Kjellman states that the amount of ex vivo in order to determine patient sensitization and treatment efficacy (Kjellman, para 157 and claim 14). Kjellman does not expressly describe the use of recombinant adeno-associated (AAV) vectors comprising VP1, VP2 and/or VP3 capsid proteins as recited in claims 1, 7, 16 and 20. Kjellman does not describe increased liver cell transduction using AAV vectors. Kjellman does not describe the specific IgG neutralization assay steps in claim 12. 
Boutin characterizes the neutralization of various AVV serotypes by IgG antibodies in an attempt to develop new strategies to circumvent AAV acquired immune responses (Boutin, abstract). Boutin examines numerous AAV serotypes (AAV types 1, 2, 5, 6, 8 and 9) and capsid compositions (VP1-VP3) in order to quantify neutralization titers via enzyme-linked immunosorbent assays (Boutin, Prevalence of AAV serum neutralizing factors and Fig 3). Boutin describes the advantages of AAV vectors in achieving high levels of transgene expression in liver tissue (Boutin, discussion para 3).
Meliani describes how neutralizing antibodies (NAb; a type of serum IgG antibody) can have a “profoundly” negative impact on the transduction efficiency of AAV vector-mediated gene therapies for hemophilia and other diseases. (Meliani, intro para 1). This is particularly relevant for AAV gene therapies in vitro cell based assay for the determination of NAb titer in human serum or plasma samples, which can be administered before and/or after AAV gene therapy. Meliani outlines this in vitro neutralization assay in Fig 1.  Meliani describes experimental procedures for determining the neutralization activity of numerous body fluids including plasma, serum, synovial fluid and cerebrospinal fluid (Meliani, Experimental procedure, para 1). Meliani describes serial dilutions ranging from 1:1 to 1:1000 and analyzing the resulting % inhibition or neutralization corresponding to the limitations described in claim 12 (Meliani, Table 1 and first table on pg 51). 
It would have been prima facie obvious to one of ordinary skill in the art to use the recombinant AAV vectors and capsid compositions described by Boutin and Meliani in the treatment methods described by Kjellman employing IdeS administration followed by vector administration in order to enhance cell transduction. One of ordinary skill in the art would have considered it ‘obvious to try’ recombinant AAV vectors since there are a finite number of suitable vectors for gene therapy in humans. Furthermore, Boutin found that neutralizing factor titers to AAV8 and AAV9 vector serotypes were typically lower when compared to other vector types (Boutin, Intro para 5). Boutin also mentions AAV8 as a robust vector for achieving high levels of transgene expression in liver tissue (Boutin, discussion para 3). Thus, one would have been motivated to use recombinant AAV vectors such as AAV8 given their relatively low neutralizing factor seroprevalences and high transgene expression in liver tissue as shown by Boutin. One would have a reasonable expectation of success given that IdeS administration prior to AAV administration would cleave IgG, leading to further enhancements in cell transduction using AAV vector-based gene therapies.
Furthermore, it would have been prima facie obvious to one of ordinary skill in the art to use the IgG neutralization screening assays described by both Boutin and Meliani in order to determine patient 
Furthermore, the exact quantity of IdeS one would administer to the patient, the number of times/interval one would administer IdeS to the patient and the repetitive order of AAV administration following IdeS administration are considered result effective variables that would have been determined through routine experimentation using the neutralization screening assays described by both Boutin and Meliani. In particular, Kjellman states that the amount of IdeS should be administered in an amount “sufficient to cleave substantially all IgG molecules present in the plasma of the subject” wherein the administration of IdeS and the viral vector are separated by a time interval which is sufficient to cleave substantially all IgG molecules present in the plasma of the subject (Kjellman, para 33 and 34). Therefore, Kjellman has a clear appreciation that these are result-effective variables which could readily be optimized using techniques such as the neutralization screening assay described by both Boutin and Meliani, see MPEP 2144.05. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.


Response to Traversal
Applicant traverses the instant rejection by acknowledging that Kjellman demonstrates the in vitro cleavage of human IgG via IdeS in mice models as shown in Example 6. Applicant acknowledges that Kjellman mentions delivery via viral vectors, but argues that Kjellman does not provide working examples or any suggestion of AAV vectors. Applicant argues that Kjellman is directed to hybrid IdeS/IdeZ IgG cysteine proteases and modified versions thereof. 
This argument has been fully considered, but is not found convincing. Kjellman discloses a method for treating a disease comprising administering an immunoglobulin G degrading enzyme of S. pyogenes (IdeS; corresponding to elected SEQ ID NO: 4, sequence search results shown below) (Kjellman, para 2, 31-34 and claim 11). 

    PNG
    media_image1.png
    139
    477
    media_image1.png
    Greyscale

Although it is true that Kjellman does not expressly describe the use of recombinant adeno-associated (AAV) vectors comprising VP1, VP2 and/or VP3 capsid proteins as recited in claims 1, 7, 16 and 20, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references. Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually, see MPEP 2145. Since Kjellman provides motivation for using viral vectors for delivery, it is argued that it would have been prima facie obvious to one of ordinary skill in the art to use the recombinant AAV vectors and capsid compositions described by Boutin and Meliani in the treatment methods described by Kjellman employing IdeS administration followed by vector administration in order 
Applicant further argues that Meliani merely reiterates the negative impacts of AAV NAbs on the transduction efficiency of AAV vector-mediated gene therapy and describes an in vitro cell based assay to determine the titer of AAV NAbs in human serum or plasma samples and does not cure the deficiencies of Kjellman. Applicant references the Jeune article to show that the invention addresses a long felt need of how even low levels of neutralizing antibodies may inhibit AAV transduction. Applicant cites additional studies from Jordan and Lorant to show additional evidence that IdeS treatment would not work in vivo to inhibit the neutralization activity of AAV NAbs. Applicant references examples 5&6 and 11&12 from the specification to show that the invention solves the problem of AAV Nabs by offering unexpected technical advantages that were not foreseeable to one of ordinary skill in the art viewing any of the cited references. 
in vitro cell based assay for the determination of NAb titer in human serum or plasma samples, which can be administered before and/or after AAV gene therapy. Meliani outlines this in vitro neutralization assay in Fig 1.  Meliani describes experimental procedures for determining the neutralization activity of numerous body fluids including plasma, serum, synovial fluid and cerebrospinal fluid (Meliani, Experimental procedure, para 1). Meliani describes serial dilutions ranging from 1:1 to 1:1000 and analyzing the resulting % inhibition or neutralization corresponding to the limitations described in claim 12 (Meliani, Table 1 and first table on pg 51). Thus, it is argued that it would have been prima facie obvious to one of ordinary skill in the art to use the IgG neutralization screening assays described by both Boutin and Meliani in order to determine patient IgG sensitization and determine an effective amount of IdeS to administer in conjunction with AAV-based gene therapy as outlined by Kjellman. It would have been a matter of combining known prior art elements according to known methods to yield predictable results since both Boutin and Meliani present these assays as an effective way to pre-screen patients before vector administration in order to  circumvent AAV immune responses and improve AAV transduction efficiencies. Thus, one would have been motivated to make this combination in order to determine patient IgG sensitization and determine an effective amount of IdeS to administer in order to improve AAV vector-mediated transduction efficiencies. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633

/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633